Order
PER CURIAM.
Appellant Rickey M. Fisher (“Fisher”) appeals from a misdemeanor conviction by jury in the Circuit Court of Moniteau County for careless and imprudent driving, in violation of section 304.012, RSMo 2000. Fisher argues two points on appeal. In Point I, Fisher argues that the trial court erred in overruling his objection to evidence concerning approved driving routes by Fisher’s employer, because Fisher’s approved driving routes were immaterial, in that they did not tend to prove any element of the offense of careless and imprudent driving. In Point II, Fisher argues that the trial court erred by accepting a verdict form on which the number of the verdict director was left blank, in that it cannot be determined if the jury found the necessary elements of the offense.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).